           Case 2:19-cv-01092-JCM-DJA Document 9 Filed 08/21/19 Page 1 of 2



 1   DANA HOWELL
     Nevada Bar No. 11607
 2   MGM RESORTS INTERNATIONAL
     6385 S. Rainbow Blvd, Suite 500
 3   Las Vegas, NV 89118
     Telephone:    (702) 692-1937
 4   Fax:          (702) 692-5698
     Email:        dhowell@mgmresorts.com
 5   Attorney for Defendant

 6
                                      UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF NEVADA
 8

 9
     James Bellile,                                                                  DJA
                                                         Case No.: 2:19-cv-01092-JCM-CWH
10
                         Plaintiff,
11                                                       STIPULATION, REQUEST, AND ORDER
     vs.                                                 EXTENDING TIME TO ANSWER OR
12                                                       OTHERWISE RESPOND TO
     MGM Resorts International, a Delaware               PLAINTIFF’S COMPLAINT
13   Corporation, and ROE Corporations I-X,
14                       Defendants.
15

16
             Defendant MGM Resorts International (“MGM” or the “Defendant”), by and through its
17
     counsel, Dana Howell Esq., and Plaintiff James Bellile (“Bellile”), by through his counsel, Angela J.
18
     Lizada, Esq. of Lizada Law Firm, LTD hereby respectfully submit this Stipulation, Request, and Order
19
     Extending Time to Answer or Otherwise Respond to Plaintiff’s Complaint (the “Stipulation”). This
20
     Stipulation is made in accordance with LR 6-1, LR6-2, and LR II 7-1 of the Local Rules of this Court.
21
     This is the first request for an extension of time to file an answer or otherwise respond to Plaintiff’s
22
     Complaint.
23
             Defendant was served with Plaintiff’s Complaint on August 2, 2019. The instant extension is
24
     requested because defense counsel requires additional time to prepare a responsive pleading to
25
     Plaintiff’s Complaint, which includes a motion to dismiss based in part on Plaintiff’s failure to name
26
     the proper party.
27
             Upon agreement by and between the aforementioned parties, the undersigned respectfully
28
         Case 2:19-cv-01092-JCM-DJA Document 9 Filed 08/21/19 Page 2 of 2



 1   requests this Court grant a 30-day extension of time, up to and including Monday, September 23, 2019,

 2   for Defendant to file an answer or otherwise respond to Plaintiff’s Complaint. By entering into this

 3   Stipulation, none of the parties waive any rights they have under statute, law, or rule with respect to

 4   Plaintiff’s Complaint.

 5

 6            Dated this 21th day of August 2019.

 7
       Respectfully submitted,                                     Respectfully submitted,
 8

 9
      /s/ Angela J. Lizada (per telephone consent on 8/21/2019)    /s/ Dana Howell ___________________
10    Angela J. Lizada, Esq.                                       Dana Howell, Esq.
      Nevada Bar No. 11637                                         Nevada Bar No. 11607
11    Attorney for Plaintiff                                       Attorney for Defendant
12
                                                                  ORDER
13
                                                                      IT IS SO ORDERED.
14

15                                                                       ___________________________________
                                                                         UNITED STATES MAGISTRATE JUDGE
16
                                                                                 August 26,
                                                                         Dated: _____________, 2019
17

18

19

20
21

22

23

24

25

26
27

28
                                                                    2.
